Citation Nr: 1633226	
Decision Date: 08/22/16    Archive Date: 08/26/16

DOCKET NO.  09-34 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death, to include as due to asbestos and/or radiation exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The appellant and her daughter



ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from July 1972 to June 1974.  He died in January 2006.  The appellant is his surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, that, in pertinent part, denied entitlement to service connection for the cause of the Veteran's death.

In September 2010, the appellant and her daughter testified at a Board video-conference hearing before a Veterans Law Judge.  A transcript of that hearing was associated with the record.

In March 2011, the Board remanded the matter on appeal to the agency of original jurisdiction (AOJ) for additional development.  After taking further action, the AOJ confirmed and continued the prior denial and returned the case to the Board.

In May 2012, the Board wrote the appellant and her representative to inform them that the Veterans Law Judge who conducted the hearing in September 2010 was no longer employed by the Board.  The appellant was offered the opportunity to testify at another Board hearing, but declined.

Thereafter, the Board denied the appeal in August 2012.  The appellant appealed to the United States Court of Appeals for Veterans Claims (Court).  In April 2013, the Court granted a Joint Motion for Remand (JMR) filed by the parties to the appeal (the appellant, through an attorney, and a representative from VA General Counsel), thereby vacating the Board's decision and remanding the matter for readjudication.

In December 2013, the Board obtained an expert medical opinion from the Veterans Health Administration (VHA).  The appellant and her and representative were provided a copy of the opinion and allowed 60 days to submit additional evidence and/or argument.  Responses were received in January and February 2014.

In February 2014, the Board denied the appeal.  The appellant appealed to the Court, and the Court granted a JMR in November 2014, thereby vacating the Board's decision and remanding the matter for readjudication.

The Board again denied the appeal in June 2015.  The appellant appealed to the Court, and the Court granted another JMR in April 2016, thereby once again vacating the Board's decision and remanding the matter for readjudication.

This appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.  In August 2012, the appeal was advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) and 38 C.F.R. § 20.900(c).

For the reasons set forth below, this matter is being REMANDED to the AOJ.  VA will notify the appellant if further action is required on her part.


REMAND

In the most recent JMR, the parties to the appeal agreed that the Board had failed to ensure compliance with a directive its March 2011 remand asking the AOJ to contact the service department (as opposed to the National Personnel Records Center) for information concerning the Veteran's possible exposure to asbestos while stationed at Fort Polk, Louisiana, Fort Gordon, Georgia, and Nellingen Barracks, in West Germany.  As such, further development is required; specifically, to request that information from the Department of the Army.

If, as a result of the foregoing development, additional evidence is received that indicates the Veteran was exposed to asbestos during service, a medical opinion should be obtained as to the likelihood that his death was related to that exposure.

For the reasons stated, this case is REMANDED for the following actions:

(Please note that this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Department of the Army and request information concerning possible asbestos exposure of the Veteran while he was stationed at Fort Polk, Louisiana, Fort Gordon, Georgia, and Nellingen Barracks, in West Germany.  Specifically ask whether the Army can determine, based on its personnel, medical, and engineering records, if the Veteran was billeted and worked in buildings that may have contained asbestos while he was on active duty.  The Army should also be asked to provide information as to whether asbestos was included in the building design of any of the barracks and office spaces in question.  

2.  If, as a result of the foregoing development, additional evidence is received that indicates the Veteran was exposed to asbestos during service, arrange to have an examiner with appropriate experience review the record and provide an opinion as to whether it is at least as likely as not (i.e., whether it is 50 percent or more probable) that such exposure caused, or contributed substantially or materially to, the Veteran's death.

A complete medical rationale for all opinions expressed must be provided.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the appellant's claim should be readjudicated based on the entirety of the evidence.  If the benefit sought remains denied, the appellant and her representative should be issued a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.

After the appellant and her representative have been given an opportunity to respond to the SSOC, the record should be returned to this Board for further appellate review.  No action is required by the appellant until she receives further notice, but she may furnish additional evidence and argument while the case is in remand status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  The purposes of this remand are to procure clarifying data and to comply with governing adjudicative procedures.  The Board intimates no opinion, either legal or factual, as to the ultimate disposition of this appeal.

This matter must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2015).

